Citation Nr: 0824900	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than April 20, 1990, 
for special monthly compensation based on loss of use of the 
right eye, with light perception only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran's active military service extended from June 1967 
to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado.  In June 2006, and March 2008, the Board 
remanded the claim for additional development.  

In April 2008, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

Loss of use of the right eye, with light perception only, is 
not shown prior to April 20, 1990.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 20, 1990 
for special monthly compensation based on loss of use of the 
right eye, with light perception only, have not been met.  38 
U.S.C.A. §§ 1114(k), 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350(a)(2),(4), 3.400, 4.79 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Earlier Effective Date - Special Monthly Compensation

The Board initially notes that in a February 1996 rating 
decision, the RO awarded special monthly compensation based 
on loss of use of the right eye, with light perception only, 
and set an effective date of April 20, 1990.  

In a letter, dated October 15, 1996, and received by VA on 
October 18, 1996, the veteran asserted that he was not being 
paid special monthly compensation at the proper rate, or with 
the proper effective date, which he asserted should be in 
January 1970.  

A letter from the RO to the veteran, dated in September 16, 
1997, indicates that the veteran had applied for "additional 
benefits," and requested that he complete a VA Form 21-4138 
and indicate the issue of the condition he would like VA to 
review.  

In a letter received on September 22, 1997, the veteran's 
representative stated:

This is to advise you that [the veteran] 
and I spoke over the phone today 
concerning your letter of September 16, 
1997.  [The veteran] indicates that his 
concerns in October of 1996 were related 
to the failure of the VA to afford him 
special monthly compensation for the loss 
of his eye.

I would draw your attention to the April 
1, 1996 award letter which corrected the 
error and, following discussion with me, 
[the veteran] has no further interest in 
the issue.  

Seven years later, in a September 2004 rating decision, the 
RO denied a claim that there had been clear and unmistakable 
error in its February 1996 rating decision, which assigned an 
effective date of April 20, 1990 for special monthly 
compensation for loss of use of the right eye.  The RO stated 
that the aforementioned letter from the veteran, received by 
VA on October 18, 1996, appeared to raise this issue, and 
that this letter had been misplaced until recently.   

In its June 2006 Remand, the Board determined that an October 
1996 letter from the veteran satisfied the criteria for a 
timely notice of disagreement to the February 1996 assignment 
of an effective date for special monthly compensation.  The 
Board stated that, contrary to the RO's characterization of 
the issue in the November 2005 statement of the case, a claim 
of clear and unmistakable error had not been raised, and 
directed that another statement of the case be issued in 
which the issue was characterized as a straightforward claim 
of entitlement to an earlier effective date.  In August 2007, 
a supplemental statement of the case was sent to the veteran 
in which the issue was characterized as stated on the cover 
page of this decision.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In summary, the September 1997 letter from the veteran's 
representative indicates that the RO's April 1, 1996 award 
letter had "corrected" the claimed error, and that the 
veteran was satisfied.  The RO's September 2004 rating 
decision, as well as the Board's Remands, failed to discuss 
why the September 1997 letter from the veteran's 
representative was not a withdrawal of the claim.  In fact, 
the September 1997 letter from the veteran's representative 
appears also to fully satisfy the criteria for withdrawal of 
the claim.  See 38 C.F.R. §§ 20.202, 20.204.  As it is shown 
that the veteran withdrew his appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  To the extent that it may be argued that 
subsequent argument and submissions "revive" the appeal, 
once the veteran withdrew his appeal in September 1997, the 
claim ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29, 
31-32 (1996).  

However, because it is not fully clear that the 1997 
representative's letter intended withdrawal of that pert of 
the request pertaining to effective date, the Board will 
consider this issue as if a notice of disagreement had been 
timely filed.  Therefore, the Board will consider the claim 
on the merits.  

The veteran asserts that he is entitled to an effective date 
prior to April 20, 1990, for special monthly compensation 
based on loss of use of the right eye, with light perception 
only.  In his October 1996 notice of disagreement, he 
requested that the effective date be adjusted to January 19, 
1970.  A review of the veteran's hearings, held in March 
2006, and April 2008, shows that he asserts that he sustained 
a metallic object in his right eye as a result of his combat 
injuries, that the metallic object was not removed until no 
earlier than 1972, and that prior to its removal he was not 
able to wear contact lens due to pain and discomfort from the 
metallic object.  He essentially argued that he has met the 
criteria for special monthly compensation based on loss of 
use of the right eye, with light perception only, since his 
service.  

The background of this case is as follows: the veteran's 
service medical records show that in May 1968, he sustained 
multiple fragment wounds during service in the Republic of 
Vietnam.  These injuries included a corneal perforation of 
the right eye with a small vitreous prolapse.  Treatment 
reports noted complaints of blurred vision, and a traumatic 
cataract, and that he had a retained foreign body in his 
right eye that was to be removed when his wounds were closed.  
A November 1968 eye consultation report noted corneal 
scarring and pterygium, with 20/20 vision.  An X-ray report 
for the right eye, dated in November 1968, stated that there 
was no evidence of radiopaque foreign body in or near the 
region of the globe.  The relevant diagnosis in a November 
1968 narrative summary was wound, fragment, cornea, healed 
with opacities, O.D. (right eye).  

A VA examination report, dated in November 1969, noted that 
the veteran had undergone right eye cataract surgery in 
February 1969.  It was further noted that he had been fitted 
for contact lens and had built up to six hours wearing time, 
that he had failed to return for a visit in July 1969, and 
that, "He now states that he rarely uses the contact lens, 
just 'once in a while,' and does well without it, depending 
on his left eye vision."  On examination, in May 1969 he 
counted fingers with the right eye at 4", and final 
corrected vision in the right eye was 20/20.  Currently, 
vision was correctible to 20/20 with contact lens; visual 
field was +10 normal.  The impression was aphakia, right eye 
correctible to 20/20 with glasses or contact lens which has 
been supplied, corneal leukoma, right eye, secondary to old 
injury, not in visual axis, and small angle exotropia, right.  

In a rating decision, dated in January 1970, the RO granted 
service connection for a number of disabilities, to include 
aphakia, right eye, with corneal leukoma, evaluated as 30 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6029.  In April 1970, the RO issued a corrected rating 
decision, based on actions unrelated to the right eye 
disability.  In November 1970, the RO reviewed the ratings 
for all of the veteran's disabilities, and determined that 
the 30 percent evaluation for right eye aphakia remained 
appropriate.  In a rating decision, dated in March 1989, the 
RO determined that an increased rating for right eye aphakia 
was not warranted.  The RO noted that a December 1988 VA 
examination report showed that corrected vision for the right 
eye was 20/70.  In this regard, the Board notes that the 
December 1988 VA examination report also showed the following 
for the right eye; it had LP (light perception), with an 
irregular pupil.  The disc, macula, and vessels were "ok," 
and the retina was attached, but had poor dilation.  There 
was RXT (right exotropia), and visual fields were full O.U. 
(both eyes).  The assessment was reduced vision right eye 
secondary to trauma, and it noted that vision could probably 
be improved with contact or "IR but would not advise because 
of other problems."  

There was no appeal to the RO's March 1989 rating decision, 
and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In February 1996, the RO awarded special monthly compensation 
based on loss of use of the right eye, with light perception 
only, and set an effective date of April 20, 1990, the date 
of a VA Agent Orange examination showing light perception 
only in the right eye.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refers to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2007).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2007).  

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing 
law, if the report relates to a disability which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 C.F.R. § 
3.157(b)(1) does not require the veteran to identify the 
report as a claim or to identify the benefits sought.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

Under 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2006) special 
monthly compensation is payable on account of blindness of 
one eye, having only light perception.  

Under 38 C.F.R. §§ 3.350(a)(4) (2007), loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at one foot and when further examination of the eyes 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet.  Lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
are considered of negligible utility.  See also 38 C.F.R. 
§ 4.79 (2007).  

Ratings on account of visual impairments considered for 
compensation purposes are, when practicable, to be based only 
on examination by specialists.  38 C.F.R. § 4.75.  Such 
special examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  Snellen's test type or its equivalent will 
be used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.

Two matters will initially be addressed.  First, the veteran 
is receiving special monthly compensation based on loss of 
use of both feet, as well as loss of use of both lower 
extremities with additional disabilities that are 
independently ratable at 50 percent or more.  See 38 U.S.C.A. 
§ 1114(l), (p); 38 C.F.R. § 3.350(b), (f)(3) (2007).  In 
addition, service-connection is not in effect for a left eye 
disability, and there is no evidence to show that the veteran 
is blind in the left eye.  Therefore, the left eye vision is 
considered normal for evaluation of the right eye for 
compensation purposes.  See 38 C.F.R. § 3.383(a)(1); Villano 
v. Brown, 10 Vet. App. 248, 250 (1997).  

Second, it does not appear that the RO's February 1996 grant 
of special monthly compensation was based on a claim for 
increased compensation for the right eye disability.  Rather, 
although it was not stated, it appears that the RO determined 
that VA treatment reports satisfied the criteria for an 
informal claim.  See 38 C.F.R. § 3.157 (2007).  In this 
regard, as previously stated, the RO denied a claim for an 
increased rating for the veteran's right eye disability in 
March 1989, and this rating decision became final.  As the 
right eye disability is the underlying disability upon which 
the grant of special monthly compensation at issue is based, 
any special monthly compensation claim based on an increased 
rating claim for the veteran's right eye disability would 
have implicitly been extinguished by this final RO decision.  
See e.g., Ingram v. Nicholson, 21 Vet. App. 232 (2007).   

In this case, there is no medical evidence dated between 
April 4, 1989 (the date notice of the March 1989 rating 
decision was sent to the veteran) and April 20, 1990 which 
shows that the veteran's right eye met the criteria for loss 
of use or blindness of one eye, having only light perception, 
as defined at  38 C.F.R. §§ 3.350(a)(4).  In this regard, the 
only relevant evidence is a March 1990 VA progress note, 
which states that vision was 20/20, and indicates that the 
veteran counted fingers at 4' (feet).  Therefore, the claim 
must be denied.  

The Board further points out that, even assuming arguendo 
that Ingram is inapplicable to the case at hand, the medical 
evidence dated prior to April 20, 1990 is insufficient to 
show that the criteria at 38 C.F.R. § 3.350(a)(4) were met.  
In this regard, a longitudinal review of the medical evidence 
dated prior to April 20, 1990 shows the following findings: 
December 1968 service medical record (20/20); November 1969 
VA examination report (20/20) (noted in three different 
places); June 1987 VA progress note (containing a notation of 
a null sign ("Ø") for the right eye, 20/25 vision for the 
left eye, and 20/20 vision O.U. (both eyes)); August 13, 1987 
VA progress note (noting "20/200 (light only)"); August 18, 
1987 VA progress note (20/20, and hand motion at four feet); 
August 1988 VA progress note (containing notations of 20/30 
and 20/20); December 1988 VA examination report (20/70); 
March 1990 VA progress note (counts fingers at 4' (feet)).  

In summary, although there is some evidence in support of the 
claim, particularly findings in the June 1987 and August 13, 
1987 progress notes, these findings were not corroborated in 
the August 18, 1987 VA eye consultation report, the December 
1988 VA examination report, or the March 1990 VA progress 
note.  In particular, the December 1988 VA examination report 
is considered especially probative, as it contains detailed 
findings for the veteran's right eye condition.  Finally, the 
Board is not constrained from noting that there are several 
notations indicating that the veteran was provided with a 
prescription for a contact lens for his right eye, and that 
its decision is consistent with some of the evidence dated 
after April 20, 1990.  See e.g., VA progress notes, dated in 
May 1993 (20/25 O.D., counts fingers at three feet); October 
1993 (20/80, counts fingers at three feet).  Given the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

In reaching this decision, the Board has considered that a 
November 1969 VA examination report notes that the veteran 
counted fingers at 4" (inches), and that there are several 
notations in medical reports of right eye blindness, "only 
light perception," and "absent vision."  

However, with regard to the November 1969 VA examination 
report, when the previously discussed findings are read in 
context, to include the finding that final corrected vision 
was 20/20, the Board is unable to find that the weight of 
this notation establishes that the required criteria were met 
at that time, nor do the findings in the subsequently dated 
medical evidence support such a conclusion.  With regard to 
the notations of right eye blindness, "only light 
perception," and "absent vision," these appear in reports 
of treatment that are primarily for psychiatric or orthopedic 
symptoms, as opposed to reports by specialists, and they are 
not accompanied by findings which show that the criteria for 
loss of use or blindness of one eye, having only light 
perception, as defined at  38 C.F.R. § 3.350(a)(4), were met.  
See 38 C.F.R. § 4.75.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 was recently revised to 
delete (4), see 73 Fed. Reg. 23356 (April 30, 2008)).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in July 2006, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  

The July 2006 notice did not comply with the requirement that 
the notice must precede the adjudication provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board.  However, any defect with respect to the 
timing of the VCAA notice in this case was nonprejudicial.  
There is no indication that the outcome of the claim has been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claim, as 
he has been afforded the opportunity to submit additional 
argument and evidence, which he has done, and he addressed 
the issue at hearings before the Board in March 2006, and in 
April 2008.  In addition, after the July 2006 letter was 
sent, the case was readjudicated and in August 2007 a 
Supplemental Statement of the Case was provided to the 
appellant.  For these reasons, the timing of the VCAA notice 
was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.   The claim on appeal specifically 
involves an effective date issue, and the veteran was 
afforded sufficient notice in July 2006, as well as in the 
August 2007 supplemental statement of the case.  Id.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case a review of the arguments and testimony 
submitted by the veteran and his representative indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights has been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  As such, even if there were 
some type of problem with the notice provided by the RO, the 
Board finds that there have been no notice errors that have 
resulted in any prejudice to the appellant or affected the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA 
medical records.  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the mandates of 
the VCAA have been met, and that any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

An effective date prior to April 20, 1990, for special 
monthly compensation based on loss of use of the right eye, 
with light perception only, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


